Citation Nr: 1425205	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral hips and status post bilateral hip replacements.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for degenerative joint disease bilateral hips, status post left hip replacement.  Subsequent to this decision, the Veteran underwent a right total hip arthroplasty, and the issue on appeal has been recharacterized to address this development.

A hearing was held on June 15, 2007, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In August 2007, the Board issued a decision denying entitlement to service connection for degenerative joint disease of the bilateral hips.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2009 Order, the Court vacated the August 2007 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development in September 2009 and June 2012.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To secure relevant Social Security Administration (SSA) records and provide the Veteran with an adequate VA examination and medical opinion.

The Veteran's VA claims file contains an October 2006 orthopedic surgery history and physical examination note from the Durham VA Medical Center which recorded the Veteran's report of receiving Social Security disability payments for the previous ten years.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the RO should request the Veteran's SSA records. 

Additionally, the Board finds that the Veteran has not yet been provided an adequate VA medical opinion with respect to his claim.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In accordance with the Board's June 2012 remand, the Veteran was proffered an additional VA examination in October 2013.  The VA examiner opined that the Veteran's degenerative joint disease of the bilateral hips was age-related, and was unrelated to his in-service injury.  Although the Veteran served on active duty from September 1955 to November 1957, the examiner documented a history wherein the Veteran "finished a 23 year military career" following an in-service fall, after which he was released to full duty.  At the June 2007 Board hearing and May 2010 VA examination, the Veteran reported that following his fall, he remained on light duty during the remainder of his military service.  Because the VA examiner's opinion is based on an inaccurate factual premise, it has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  Additionally, the examiner made no mention of the Veteran's report of continuous hip trouble, requiring a cane, since discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).  On remand, an addendum medical opinion must be sought which considers the full evidence of record, including the Veteran's competent lay statements.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Thereafter, refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the etiology of the Veteran's degenerative joint disease of the bilateral hips.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's electronic VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) the Veteran's degenerative joint disease of the bilateral hips arose during or within one year of service.  The Veteran has active service from September 1955 to November 1957; the one year period following service ends November 1958.

b.  Whether it is at least as likely as not (50 percent or greater probability) the Veteran's degenerative joint disease of the bilateral hips is etiologically related to an in-service event, injury, or disease.

The examiner is advised that the Veteran is competent to report experiencing an in-service event wherein he fell while coming down a mountain and was subsequently hospitalized and put on light duty.  The Veteran is also competent to report the onset of limping shortly thereafter, requiring the use of a cane since service.  The Veteran's wife also reported that the Veteran has had hip trouble and used a cane ever since she met him (in 1971), and he told her that the problems began in service.  Such reports, including those of a continuity of symptomatology since service, must specifically be acknowledged and considered in formulating the requested opinions.  If the examiner rejects the Veteran's and his wife's reports of in-service injury and continuity of symptomatology, he or she must provide a reason for doing so.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



